Citation Nr: 1549743	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back condition and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right hip condition, status post total arthroplasty.

3.  Entitlement to an initial compensable schedular evaluation for service-connected left knee scar.

4.  Entitlement to an increased schedular rating for bilateral pes planus, currently rated as 10 percent disabling.

5.  Entitlement to an increased schedular rating for left knee disability, status post total replacement, currently rated as 30 percent disabling.

6.  Entitlement to an increased schedular rating for right knee chondromalacia patella, currently rated as 10 percent disabling.

7.  Entitlement to an extraschedular rating.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1977 and from November 1980 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In the December 2010 rating decision, the RO denied service connection for right hip status post total arthroplasty.  In the January 2013 rating decision, the RO granted service connection for left knee scar (noncompensable); continued and confirmed a previous denial of service connection for a low back condition; and continued the disability ratings for left knee status post total replacement (30 percent), right knee chondromalacia (10 percent), and bilateral pes planus (10 percent).  Regarding the low back condition issue, the Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened issue of service connection for a back condition and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An April 1982 rating decision denied service connection for a low back condition.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the April 1982 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back condition.

3.  The Veteran's right hip disability, status post total arthroplasty, is due to service-connected disabilities.

4.  The Veteran's left knee scar does not involve a total area greater than 6 square inches and is not painful or unstable.

5.  The Veteran's bilateral pes planus has been manifested by pain that is accentuated on use and is consistent with no more than moderate disability; severe or pronounced disability has not been shown.

6.  The Veteran's left knee disability, status post total replacement, is manifested by complaints of pain, but with full extension and flexion limited to no less than 110 degrees.

7.  The Veteran's left knee disability, status post total replacement, is also manifested by instability.

8.  The Veteran's right knee chondromalacia patella is manifested by complaints of pain, but with full extension and flexion limited to no less than 130 degrees; lateral instability and subluxation were not shown.

9.  The Veteran's right knee disability has resulted in a partial medial meniscectomy.


CONCLUSIONS OF LAW

1.  The April 1982 decision that denied service connection for a low back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right hip disability status post total arthroplasty, as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for an initial compensable schedular rating for the service-connected left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Codes 7800-7805 (2015).

5.  The criteria for a schedular rating higher than 10 percent for the service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5276 (2015).

6.  The criteria for a schedular rating in excess of 30 percent for left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5055 (2015).

7.  The criteria for a separate 10 percent schedular rating, but no more, for instability of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5257 (2015).

8.  The criteria for a schedular rating in excess of 10 percent for right knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5257 (2015).

9.  The criteria for a separate 10 percent schedular rating, but no more, for removal of symptomatic semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2010 and February 2012 letters satisfied the duty to notify provisions for the claims decided herein.  The appeal concerning the left knee scar arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA and private treatment records, in addition to records from the Social Security Administration, have also been obtained.

The Veteran was provided VA medical examinations in December 2010, December 2012 and December 2013.  The examinations, along with the expert medical opinions are sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  For the rating claims decided herein, a possible worsening of the disabilities is not shown such as to warrant another VA examination.  Thus, VA's duty to assist has been met for these claims.

II. New and Material Evidence

Service connection for a low back condition was initially denied by a rating decision in April 1982.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not appeal the decision, and thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In the April 1982 decision, the RO indicated that the Veteran's claim of service connection for low back problems was denied by those problems were considered to be from congenital curvature of the spine in early childhood.

Evidence received since that decision includes a March 2004 statement from the Veteran in which he contends that his low back pain is caused by his service-connected disabilities of his knees and feet.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a low back condition.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This reopened claim is further addressed in the remand section.

III. Service Connection Claim-Right Hip

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a right hip disability that is secondary to his service-connected bilateral knee disabilities.  See July 2010 claim form.  Also, the Veteran's representative contends that the right hip disability is a direct result of the Veteran's service-connected disabilities of the knees and feet.  See November 2011 notice of disagreement.  The Board notes that the Veteran's service-connected disabilities include: left knee status post total replacement, right knee chondromalacia, and bilateral pes planus.

Post-service VA treatment records from June 2010 show that the Veteran had a diagnosis of right hip degenerative osteoarthritis, for which he underwent total hip replacement.  The question here is whether the Veteran's current right hip disability is related to service-connected disability, to include disability of the knees and feet.  The record contains opposing medical opinions regarding this question.

The Veteran was afforded two VA hip examinations, one in December 2010 and the other in December 2013.  The December 2010 VA examiner opined on the relation on the Veteran's right hip problems to his service-connected knee disability, but the examiner failed to address any relation between the right hip problems and the service-connected pes planus.  The December 2013 VA examiner ruled out any connection between the Veteran's flat feet and his right hip condition because the examiner opined that the Veteran has neuropathy in his feet which "is a much bigger deal."  The examiner also concluded that overall it is far less likely as not that the Veteran's right total hip arthroplasty is related to his service-connected knee conditions because the Veteran worked in very demanding jobs after service, which by themselves, could cause arthritis of the hip to a degree needing total hip arthroplasty.

In contrast, the evidence of record includes an October 2011 letter from H.S., M.D., who provides a positive nexus opinion concerning the Veteran's right hip disability.   After reviewing the Veteran's treatment records, Dr. H.S. opined that "the records as a whole [leave him] with a very strong opinion that [the Veteran's] hip degeneration is more likely that not a direct result of his service connected feet and back impairments."  Dr. H.S. discussed how the Veteran's feet and knee problems could have altered his gait over the years causing the right hip disability or, at least, speeding up degenerative condition of the right hip.

The Board notes that the 2010 VA examiner's negative opinion does not adequately address the Veteran's contentions because the examiner did not opine on the relation of the service-connected pes planus to the Veteran's right his disability.  While the 2013 VA examiner considered the pes planus, the opinion did not specifically preclude the Veteran's right hip disability being caused by his knee and foot disability but, instead, states that it is far less likely that the right hip disability was caused by other factors than the knee and foot disability.  Given the positive opinion regarding secondary service connection provided by Dr. H.S., the Board finds that the evidence is at least in relative equipoise regarding whether or not the Veteran's right hip disability was caused by the service-connected disabilities of his knees and feet.  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that his right hip degenerative osteoarthritis, status post total arthroplasty, is due to his service-connected disabilities of the knees and feet, and service connection for a right hip disability is therefore warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


IV. Increased Rating Claims

General Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).  Therefore, with respect to the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Left Knee Scar

The appeal pertaining to the Veteran's left knee scar is based on the assignment of a disability rating following the initial award of service connection.  Fenderson, 12 Vet. App. at 126.  Accordingly, evidence contemporaneous the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.

The Veteran's service-connected left knee scar has been rated under the Diagnostic Code for other effects of scars not evaluated under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015). 

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that include areas of at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted if the areas are greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater affected areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that the January 2013 rating decision that granted service connection for left knee scar did not arise from a specific claim for such disability, but instead, the RO granted service connection for the scar because it is a common complication of the Veteran's left knee surgery.  The December 2012 VA examiner observed that the Veteran had a left knee scar related to a 2009 total knee replacement surgery and that the scar is not painful and/or unstable and does not have a total area of greater than 6 square inches.  Regarding the scar, neither the treatment records nor the Veteran indicate otherwise.

The evidence of record does not support a compensable rating for the left knee scar at any time during the appeal period, especially given the VA examination report that provides the most probative evidence as to the severity of this disability.  The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a compensable rating.  The scar does not cover an area greater than 6 square inches, and accordingly, not greater than 144 square inches, and thus, does not warrant a rating under Diagnostic Codes 7801 or 7802, respectively.  Moreover, the scar is not shown to be unstable or painful.  Finally, there is no indication that the scars impose any loss of function or interfere with activities.

Because the evidence of record does not show that the Veteran's left knee scar is painful or unstable or affects an area greater than 6 square inches, a compensable rating for this service-connected disability is not warranted at any point since the grant of service connection for the disability.  Additionally, the evidence does not reflect impairment such that a compensable rating would be warranted under any other potentially applicable diagnostic code.  Thus, because the preponderance of the evidence is against the claim, an initial compensable rating for the left knee scar is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bilateral Pes Planus

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes planus).  Mild flatfoot is manifested by symptoms relieved by built-up shoe or arch support and is rated as noncompensably (zero percent) disabling.  Moderate flatfoot is manifested by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral, and is rated as 10 percent disabling.  Severe flatfoot is manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities and is rated 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances and is rated 30 percent disabling for unilateral disability and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

At the December 2012 VA examination, the Veteran reported continued use of full shoe inserts, occasional foot pain in the arches described as "knotted like walking on 2 by 4s" that is worsened the longer he is on his feet.  The Veteran also reported a lot of burning, stinging pains in the feet which the examiner stated is most likely due to unrelated peripheral neuropathy and alcoholic neuropathy.  The examiner noted that the only current treatment for pes planus is the shoe inserts.  The examiner reported the following results related to signs and symptoms concerning the Veteran's bilateral pes planus: bilateral pain on use of the feet that is accentuated on use; no pain on manipulation of the feet; no indication of swelling on use; no characteristic flatfoot calluses; symptoms relieved by arch supports or built-up shoes or orthotics; and no extreme tenderness of plantar surface of one or both feet.

Regarding alignment and deformity of the Veteran's pes planus, the examiner reported the following results: decreased longitudinal arch height on weight-bearing in both feet; no evidence of marked deformity; no marked pronation; weight-bearing line does not fall over or medial to the great toe; no inward bowing of the Achilles tendon; and no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner noted that the Veteran was using orthotic inserts in his shoes, that the flatfoot condition did not impact his ability to work, and that imaging studies showed mild degenerative finding that were not clinically relevant.  The diagnosis was 1st degree bilateral pes planus with loss of longitudinal arch.  Review of the Veteran's treatment records reveal finding consistent with the examiner's report.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's service-connected pes planus is not warranted.  Neither the VA examination nor treatment records revealed flatfoot symptoms consistent with severe or pronounced disability, and thus, higher ratings of 20, 30, or 50 percent under Diagnostic Code 5276 are not warranted for unilateral or bilateral pes planus.  The Board notes that according to Diagnostic Code 5276, the Veteran's pes planus shows symptoms consistent with a noncompensable rating because the Veteran reported to the VA examiner that his flatfoot symptoms, to include pain on use of the feet, were relieved by using shoe inserts.  Therefore, the preponderance of evidence shows that a rating in excess of 10 percent for the service-connected bilateral pes planus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Knee

According to Diagnostic Code 5055, for one year following implantation of prosthesis, a 100 percent rating is warranted, and a minimum 30 percent rating is warranted thereafter.  A 60 percent rating is warranted for knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

At the December 2012 VA knee examination, the examiner noted that the Veteran had a left knee total replacement in November 2009.  The Veteran complained that the new knee was put in loose so he still will wear a rigid brace on the left knee if it is snowy, anytime that he is going to be on an unpaved setup, and on long driving trips.  The Veteran reported that his left knee prosthesis will "slip out of joint" every week or two, most frequently occurring in bed.  The Veteran also reported taking Tylenol and naproxen for his knee.

The VA examiner's report included the following objective findings for the left knee: flexion to 110 degrees with evidence of painful motion; extension to zero degrees without evidence of painful motion; no additional limitation in range of motion following repetitive-use testing; functional loss exhibited by less movement than normal, more movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing; and no pain on palpation.  Left knee muscle strength was normal on flexion and extension.  The left knee posterior stability test was normal, but the anterior instability and medial-lateral instability tests each showed instability of 1+ (zero to 5 millimeters).  The examiner reported no history of patellar subluxation/dislocation but indicated that a residual of the left knee total replacement includes instability of prosthesis.

VA treatment records associated with the file reflect complaints of knee pain and treatment, but do not otherwise reflect specific findings contrary to those found at the VA examination. 

The Board notes that the requisite 100 percent rating was awarded following the knee replacement effective November 13, 2009.  Subsequently, a 30 percent rating was awarded for residuals effective January 1, 2011.

Upon review of the evidence of record, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the left knee.  Under Diagnostic Code 5055, a 60 percent rating is not warranted because chronic residuals consisting of severe painful motion or weakness in the affected extremity has not been shown.  Additionally, the Veteran's left knee flexion has been shown to be limited to, at worst, 110 degrees even after repetition and consideration of painful motion.  As explained above, a maximum 30 percent rating under Diagnostic Code 5260 is warranted when flexion is limited to 15 degrees.  Similarly, the Veteran's extension has been noted to be full at the VA examination, and thus, a rating higher than 30 percent under Diagnostic Code 5261 is not warranted because the medical evidence does not show limitation of extension that limited to more than 20 degrees.

However, the Board finds that a separate rating for the left knee based on lateral instability is warranted under Diagnostic Code 5257.  The VA examiner noted that residuals of the Veteran's left knee total replacement surgery included instability of prosthesis, and medial-lateral instability tests each showed instability of 1+ (zero to 5 millimeters).  Under that Diagnostic Code 5257, lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a.  Here, the instability of zero to 5 millimeters is best characterized as slight and is most consistent with no higher than 10 percent rating.  Thus, the evidence does not support a rating higher than 10 percent for the Veteran's left knee instability.

The Board notes that assigning a rating for instability under Diagnostic Code 5257 separate from the 30 percent rating under Diagnostic Code 5055 does not violate the anti-pyramiding rule of evaluating disabilities.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  This is because the symptomatology and manifestations are not duplicative or overlapping.  The Veteran's left knee disability was previously rated under Diagnostic Code 5257 prior to the knee replacement.  Thus, it does not appear that the knee replacement surgery completely resolved the instability aspect of the disability.

Right Knee

The Board notes that the Veteran was granted service connection for right knee ligamentous laxity in a September 1983 Board decision, and since then, the right knee disability has been rated under Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability.

At the December 2012 VA knee examination, the examiner noted that the Veteran's last right knee surgery, a partial medial meniscectomy, was in 2004.  The Veteran complained that his right knee started "catching the tissue" intermittently with moving the leg in certain positions and that the right knee swells when he has been on it too long.  The Veteran also reported taking Tylenol and naproxen for his knee.

The VA examiner's report included the following objective findings for the right knee: flexion to 130 degrees or greater with evidence of painful motion; extension to zero degrees without evidence of painful motion; no additional limitation in range of motion following repetitive-use testing; functional loss exhibited pain on movement; and no pain on palpation.  Right knee muscle strength was normal on flexion and extension, and joint stability tests were all normal.  The examiner noted that has had a meniscus (semilunar cartilage) condition and that he had a meniscectomy.

Upon review of the evidence of record, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the right knee under Diagnostic Code 5257.  That diagnostic code accounts for recurrent subluxation or lateral instability, and because neither of those impairments has been shown during the relevant appeal period, a rating higher than 10 percent is not warranted.  Additionally, the Veteran's right knee flexion has been shown to be limited to, at worst, 130 degrees even after repetition and consideration of painful motion.  As explained above, a rating greater than 10 percent rating under Diagnostic Code 5260 is warranted when flexion is limited to 30 degrees or less.  Similarly, the Veteran's extension has been noted to be full at the VA examination, and thus, a rating higher than 10 percent under Diagnostic Code 5261 is not warranted because the medical evidence does not show limitation of extension that limited to more than 10 degrees.

However, the Board considered whether any other diagnostic codes would warrant a higher evaluation than presently assigned.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating for the right knee is warranted based on VA treatment records showing that the Veteran had a symptomatic meniscal tear of the right knee with a subsequent partial medial meniscectomy.  See VA treatment records dated July 28, 2004, and August 10, 2004.  Accordingly, the Board finds that a separate 10 percent evaluation, which is maximum rating under Diagnostic Code 5259.

Finally, the Board has considered whether any other diagnostic codes would warrant a higher evaluation than presently assigned for either knee.  However, the record does not reflect the Veteran has malunion/nonunion of the tibia or fibula.  Furthermore, as the Veteran has motion of his knee, ankylosis is clearly not shown.  Additionally, dislocated cartilage is not shown.  Accordingly, Diagnostic Codes 5258, 5262 and 5256 are not applicable here.  See 38 C.F.R. § 4.71a.



ORDER

New and material evidence having been presented, the claim of service connection for a low back condition is reopened, and to this extent only, the appeal is granted.

Service connection for right hip degenerative osteoarthritis, status post total arthroplasty, as secondary to service-connected disabilities, is granted.

An initial compensable schedular rating for left knee scar is denied.

A schedular rating in excess of 10 percent for bilateral pes planus is denied.

A schedular rating in excess of 30 percent for left knee disability, status post total replacement, is denied.

A separate 10 percent schedular rating for left knee instability is granted, subject to the law and regulations governing payment of monetary benefits.

A schedular rating in excess of 10 percent for right knee chondromalacia patella is denied.

A separate 10 percent schedular rating for right knee partial medial meniscectomy is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

Regarding the low back issue, the Veteran was afforded a VA examination in December 2012.  The VA examiner reported a diagnosis of degenerative joint disease (DJD) of the lumbosacral spine.  While the examiner indicated that the Veteran's low back condition could be partially due to intercurrent injury, to include a motor vehicle accident in 1994 for which the Veteran reported being treated at a Mountain Home emergency room and a motorcycle accident in 2010 or 2011, records from those accidents do not appear to be currently associated with the claims file.  Additionally, the examination report and treatment records indicate that the Veteran reported that he sought chiropractic treatment.  See, e.g., VA treatment records dated November 22, 1993, and September 21, 2001.

It does not appear that the Veteran's chiropractic treatment records are currently associated with the claim file, and thus, those chiropractor records, in addition to the accident records, should be obtained on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that November 1993 and September 2001 treatment records indicate that the Veteran may have experienced motor vehicle accidents in 1992 and 1991, respectively.

Furthermore, as is discussed above, in the April 1982 decision, the RO indicated that the Veteran had low back pain due to congenital curvature of the spine, and the Veteran in his March 2004 statement contends that his low back pain is secondary to the service-connected disabilities of his knees and feet.  Additionally, the Veteran reported injuring his back in service around 1974 when he pulled all the muscles in his back trying to jerk a hose from a hydrant.  See VA treatment records dated September 21, 2001.  Therefore, the Veteran should be afforded a VA opinion on remand, preferably from the same VA examiner who performed the Veteran's December 2012 examination, addressing the theory of secondary service connection regarding the Veteran's DJD of the lumbosacral spine and his service-connected disabilities of his knees and feet, as well as addressing any in-service aggravation of the Veteran's congenital spine curvature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding entitlement to a TDIU, the Veteran submitted a claim for a TDIU in November 2011.  See November 2011 notice of disagreement.  The RO has not adjudicated the claim as it was considered withdrawn.  See notification letter dated November 30, 2012.  However, there is no indication that the Veteran withdrew the claim; rather, he stated there should be no new claim for TDIU.  This is consistent with the idea that TDIU is a component of the appeal for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the TDIU issue is on appeal and should be considered by the RO on remand.

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

Considering the decision rendered above, the Veteran is currently service-connected for the following disabilities: left knee, status post total replacement, with a separate rating for instability; bilateral pes planus; right knee chondromalacia patella with a separate rating for semilunar cartilage removal; and residual scar from left knee total replacement.

In light of the remand, the RO will have an opportunity to send the Veteran another notice letter for the TDIU claim and adjudicate the claim in the first instance.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded. 

Relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated him for a low back.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  Specifically, request chiropractic treatment records and records from motor vehicle/motorcycle accidents that the Veteran may have experienced.

2.  After associating the above records, if any, with the claims file, request an addendum opinion from an appropriate VA examiner, preferably the one who performed the December 2012 VA back examiner.  The claims file must be made available to and reviewed by the examiner.  If an examination is deemed necessary, then the Veteran should be scheduled for one.

The examiner should provide a diagnosis regarding any back disability that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is otherwise related to, the Veteran's military service, to include consideration of the Veteran's assertions that he pulled all the muscles in his back in service while trying to jerk a hose from a hydrant.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified back disability was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.

3. Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion that comments on the combined functional effects of the Veteran's service-connected disabilities on whether he is precluded from securing or following gainful employment.

The Veteran is currently service-connected for the following disabilities: left knee, status post total replacement (30 percent) with a separate rating for instability (10 percent); bilateral pes planus (10 percent); right knee chondromalacia patella (10 percent) with a separate rating for semilunar cartilage removal (10 percent); and residual scar from left knee total replacement (zero percent).

The examiner should provide an opinion that comments on whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of a claim for a TDIU and an extraschedular rating.  If any of the claims remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


